      Case 3:20-cv-00831-CWR-FKB Document 16 Filed 09/16/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 ABBY K. PRATHER                                                                    PLAINTIFF

 V.                                                      CAUSE NO. 3:20-CV-831-CWR-FKB

 JACKSON FITNESS LLC D/B/A                                                       DEFENDANTS
 ANYTIME FITNESS LLC, ANYTIME
 FITNESS ENTERPRISES LLC, SH
 CAPITAL MS-1 LLC THROUGH
 SH CAPITAL MS-7 LLC, JUSTIN
 SIVERD, AND JOSH HALL

                                             ORDER

       Before the Court is Defendants’ motion to dismiss. Docket No. 13. The motion is fully

briefed and ready for adjudication. For the following reasons, the motion will be granted.

       Plaintiff Abby K. Prather filed a complaint against Defendants Jackson Fitness LLC

D/B/A Anytime Fitness LLC, Anytime Fitness Enterprises LLC, SH Capital MS-1 LLC through

SH Capital MS-7 LLC, Justin Siverd, and Josh Hall on December 28, 2020. On May 5, 2021,

Defendants filed a motion to dismiss for insufficient process, as no Defendant had been served

within 90 days of the complaint’s filing, as required under Rule 4(m) of the Federal Rules of

Civil Procedure. In response, on May 11, 2021 Ms. Prather filed a motion for extension of time

to serve defendants. The Court granted Ms. Prather’s motion on May 24, 2021, and directed Ms.

Prather to serve the Defendants within 21 days of the Order.

       On June 11, 2021, Ms. Prather filed an emergency motion for extension of time to serve

process. Defendants opposed the motion. Applying a heightened standard, as dismissal of Ms.

Prather’s complaint would effectively result in dismissal with prejudice due to expiration of the

applicable statute of limitations, this Court granted Ms. Prather a second extension of time to
      Case 3:20-cv-00831-CWR-FKB Document 16 Filed 09/16/21 Page 2 of 4




serve process on June 23, 2021. In the Order, this Court required Ms. Prather to serve the

Defendants within seven days, or by June 30, 2021.

       On July 19, 2021, Defendants filed the present motion to dismiss for insufficient service

of process.

       “When service of process is challenged, the serving party bears the burden of proving its

validity or good cause for failure to effect timely service.” Systems Signs Supplies v. U.S. Dept.

of Justice, Washington, D.C., 903 F.2d 1011, 1013 (5th Cir. 1990). Further, Rule 4(m) of the

Federal Rules of Civil Procedure provides, in relevant part:

       If a defendant is not served within 90 days after the complaint is filed, the court—
       on motion or on its own after notice to the plaintiff—must dismiss the action
       without prejudice against that defendant or order that service be made within a
       specified time. But if the plaintiff shows good cause for the failure, the court must
       extend the time for service for an appropriate period.

Fed. R. Civ. P. 4(m).

       Rules 4(e) and (h) of the Federal Rules of Civil Procedure supply the standard for serving

individuals located in the United States. Rule 4(e)(1) authorizes service “following state law for

serving a summons in an action brought in courts of general jurisdiction in the state where the

district court is located or where service is made.” Rule 4(c)(3) of the Mississippi Rules of Civil

Procedure, in turn, allows for service of process by mail, providing that:

       A summons and complaint may be served upon a defendant of any class referred to
       in paragraph (1) or (4) of subdivision (d) of this rule by mailing a copy of the
       summons of the complaint (by first-class mail, postage prepaid) to the person to be
       served, together with two copies of a notice and acknowledgment conforming
       substantially to Form 1-B and a return envelope, postage prepaid, addressed to the
       sender.

Miss. R. Civ. P. 4(c)(3).

       Defendants allege that Anytime Fitness LLC, Mr. Siverd, and Jackson Fitness LLC

received packages containing “only a copy of a summons and the complaint in this matter” on

                                                 2
       Case 3:20-cv-00831-CWR-FKB Document 16 Filed 09/16/21 Page 3 of 4




June 30, July 1, and July 2, respectively. Docket No. 13 at 2. In each of the packages, Defendants

submit that “[t]here was no signature requirement for the package, no return receipt requested,

and no form of notice and acknowledgment or return envelope.” Id. They further contend that

“there were no attempts at serving process on any of the other Defendants named in this suit on

or before the June 30, 2021 deadline set by the Court.” Id.

         Ms. Prather does not deny Defendants’ assertions. Instead, she protests that she “has

made diligent, reasonable attempts to locate and serve all defendants named in the suit.” Docket

No. 14 at 2. She further contends that that “Defendants have (twice) ignored Prather’s good faith

request for waiver of service.” Id. at 2. Finally, Ms. Prather presses that Defendants’ motion to

dismiss “is in no way supported by a showing that Prather has failed to do the things Rule 4

requires plaintiffs to do to bring a claim in Federal Court.” Id.

         Ms. Prather is mistaken. Mississippi law authorizes service via first-class mail only when

the package contains (1) the complaint and summons, (2) two copies of the notice, and (3) an

acknowledgment conforming substantially to Form 1-B with a prepaid return envelope addressed

to the sender. Miss. R. Civ. P. 4(c)(3). 1 Defendants submit, and Ms. Prather fails to deny, that the

packages received by Anytime Fitness LLC, Mr. Siverd, and Jackson Fitness LLC lacked the two

copies of the notice and any sort of acknowledgment form. As such, Ms. Prather’s service was

deficient under Mississippi law.

         Likewise, Ms. Prather’s failure to attempt service on any of the other Defendants named

in this suit amounts to insufficient service of process.




1
  Because, as Ms. Prathers acknowledges, Defendants refused to waive service, see Docket No. 14 at 2, service by
mail was not authorized under the Federal Rules of Civil Procedure absent adherence to Mississippi’s service of
process standard. See Fed. R. Civ. Proc. 4(e) and (h) (requiring service on a natural person or corporate defendant
within any judicial district of the United States in-person, not by mail, absent conformity with the service of process
provisions of the forum state).

                                                           3
       Case 3:20-cv-00831-CWR-FKB Document 16 Filed 09/16/21 Page 4 of 4




        A dismissal with prejudice must reflect “at least one of the three aggravating factors: (1)

delay caused by [the] plaintiff himself and not his attorney; (2) actual prejudice to the defendant;

or (3) delay caused by intentional conduct.” Thrasher v. City of Amarillo, 709 F.3d 509, 514 (5th

Cir. 2013). 2 Undue delay can support a dismissal with prejudice. See Porter v. Beaumont

Enterprise and Journal, 743 F.2d 269, 271-72 (5th Cir. 1984) (affirming the district court’s

dismissal of an action with prejudice where plaintiff did not properly serve process and then

delayed correction of the error for five weeks); Sealed Appellant v. Sealed Appellee, 452 F.3d

415, 418 (5th Cir. 2006).

        Here, Ms. Prather’s persistent failure to properly serve Defendants constitutes undue

delay. Over seven months after filing her complaint, and after this Court twice granted additional

time to serve process, Ms. Prather still failed to adequately serve the Defendants. Indeed, based

on the record, it appears that following this Court’s June 23 Order, Ms. Prather did not even

bother to try to serve nine of the twelve named Defendants. And separate and apart from the

insufficiency of the form of process, two of the three notices she attempted to serve arrived after

the Court’s June 30, 2021 deadline. Nothing in the record indicates that Ms. Prather has since

attempted to correct these errors. Such circumstances warrant dismissal.

        Defendants’ motion to dismiss is granted. A separate Final Judgment shall issue.

        SO ORDERED, this the 16th day of September, 2021.

                                                     s/ Carlton W. Reeves
                                                     UNITED STATES DISTRICT JUDGE




2
 As discussed in this Court’s prior May 24, 2021 and June 23, 2021 Orders, “dismissing this complaint at this point
would effectively be a dismissal with prejudice,” as more than 90 days have passed since Ms. Prather received her
Notice of a Right to Sue from the EEOC. See Docket Nos. 5 at 2 and 10 at 1.

                                                         4
